Third District Court of Appeal
                                 State of Florida

                           Opinion filed August 5, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-1896
                           Lower Tribunal No. 13-17279
                               ________________


                                Victoria Moreno,
                                     Appellant,

                                         vs.

                        First International Title, Inc.,
                                      Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      Lawrence M. Shoot, for appellant.

      Conroy Simberg and Hinda Klein and Elizabeth A. Izquierdo (Hollywood),
for appellee.


Before SUAREZ, C.J., and EMAS and LOGUE, JJ.

      SUAREZ, C.J.

      Victoria Moreno (“Moreno”) seeks to reverse a final summary judgment

granted in favor of First International Title, Inc. (“FIT”). We affirm.
         Moreno purchased property that was encumbered by a variety of liens and

code violations. She had a real estate agent, and FIT was the closing agent for the

sale. Prior to the closing, Moreno had been supplied with several documents

disclosing each of the code violations and liens and indicating the amounts

necessary to cure, which amounted to approximately $64,000. On May 4, 2012,

Moreno signed a Hold Harmless document and its attached list disclosing each of

the violations and lien information relating to the property; the final closing took

place on May 24, 2012. At the closing, Moreno, her fiancé, her realtor and another

realty company employee were physically present; FIT conducted the closing

electronically as the closing agent, consistent with the terms of the purchase and

sale agreement. All the documents were provided by FIT to the realtor and to

Moreno prior to the closing.

         When, months later, Miami-Dade County assessed Moreno for the

outstanding violations, she sued FIT alleging, among other claims, that as the

escrow closing agent FIT breached its fiduciary duty to clearly communicate the

allegedly “latent defects” of additions built without proper permits that affected the

value of the house. FIT moved for summary judgment.1 At the hearing on the

motion for summary judgment, Moreno acknowledged that at the closing she was

in possession of the Hold Harmless agreement as well as the Certificate of Use,

documents that explicitly disclosed the code violations.           She admitted that,

1   Litigation continues against the real estate agent and the realty company.
                                             2
although she does not speak or read English, she signed all of the documents at the

closing and made no attempt to have anyone explain the documents to her.

      The record does not reflect any facts indicating fraudulent inducement to

sign, purposeful or negligent misinformation, or any other action on FIT’s part to

prevent the buyer from reading the documents and inquiring about the contents.

The code violations are clearly set forth. The trial court correctly concluded that

Moreno had opportunity to read the documents and failed to read them. The

outcome is appropriately governed by All Florida Surety Co. v. Coker, 88 So. 2d

508, 510 (Fla. 1956) (“A party to a written contract cannot defend against its

enforcement on the ground that he signed it without reading it, unless he aver facts

showing circumstances which prevented his reading the paper, or was induced by

the statements of the other parties to desist from reading it. The courts will not

ordinarily protect those who with full opportunity to do so will not protect

themselves.”). See also Alejano v. Hartford Acc. & Indem. Co., 378 So. 2d 104,

105 (Fla. 3d DCA 1979) (holding that a party who signs his name to an instrument

cannot deny its contents on the ground that he signed it without reading it unless he

shows facts indicating circumstances which prevented his reading it); Merrill,

Lynch, Pierce, Fenner & Smith, Inc. v. Benton, 467 So. 2d 311 (Fla. 5th DCA

1985) (concluding that the fact customer could not read English and her allegation

that employee of stockbrokerage firm knew that fact and did not read or explain

the document to her were insufficient to
                                           3
invalidate the written document and to constitute a legal defense to it, where

customer did not allege or testify that stockbrokerage firm prevented her from

reading the contract or induced her to refrain from reading it or in any way

prevented her from having it read to her by a reliable person of her choice.).

      Affirmed.




                                      4